EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jim Zigouris (Reg. No. 71,402) on 5/26/2022.

The application has been amended as follows: 
Please enter the claims filed 4/6/2022, and further amend the claims as shown below:
21.    (Currently Amended)	A programmable device comprising:
one or more processing units; and
storage hardware storing computer readable instructions which, when executed by the one or more processing units, cause the one or more processing units to perform operations comprising:
registering, with a media application, a first application based on a first link data received from the first application, the first link data identifying a first entry point of the first application through which the media application launches a first location of the first application 
registering, with the media application, the first application as context handler for digital media having a first context, the registering being based on a second link data received from the first application, the [[first]] second link data identifying the first context and a second entry point of the first application through which the media application launches a second location of the first application by providing information associated with the first context to the first application as the context handler for the first context, the registering comprising storing the second entry point in the link structure associated with the media application;
determining that a digital media file, that is selected in the media application, is related to the first context; 
based on the determining, identifying the second entry point in the link structure associated with the media application; and
launching the second location of the first application by providing information regarding the digital media file and the first context to the first application using the second entry point.

22. (Previously Presented) The programmable device of claim 21, wherein the providing the information regarding the digital media file comprises sending an HTTP request to the second entry point.  

23. (Previously Presented) The programmable device of claim 21, wherein the second entry point is a local location on the programmable device.

32. (Currently Amended) Storage hardware encoded with device-executable instructions which, when executed by at least one processing unit, cause the at least one processing unit to perform: 
registering, with a media application, a first application based on a first link data received from the first application, the first link data identifying a first entry point of the first application media application launches a first location of the first application 
registering, with the media application, the first application as a handler for digital media having a first context, the registering being based on a second link data received from the first application, the [[first]] second data identifying the first context and a second entry point of the first application through which the media application launches a second location of the first application by providing information associated with the first context to the first application as the context handler for the first context, the registering comprising storing the second entry point in the link structure associated with the media application; 
determining that a digital media file, that is selected in the media application, is related to the first context; 
based on the determining, identifying the second entry point in the link structure associated with the media application; and 
launching the second location of the first application by providing information regarding the digital media file and the first context to the first application using the second entry point.


37. (Previously Presented) The hardware computer storage media of claim 32, further comprising device-executable instructions which, when executed by the at least one processing unit, cause the at least one processing unit to perform: displaying a menu of available actions for the digital media file in the media application, the menu comprising an action provided by the first application.

38. (Currently Amended) A method performed by a programmable device, the method comprising: 
registering, with a media application, a first application based on a first link data received from the first application, the first link data identifying a first entry point of the first application through which the media application launches a first location of the first application 
registering, with the media application, the first application as a context handler for digital media having a first context, the registering being based on a second link data received from the first application, the [[first]] second link data identifying the first context and a second entry point of the first application through which the media application launches a second location of the first application by providing information associated with the first context to the first application as the context handler for the first context, the registering comprising storing the second entry point in the link structure associated with the media application; 
determining that a digital media file, that is selected in the media application, is related to the first context; based on the determining, identifying the second entry point in the link structure associated with the media application; and
launching the second location of the first application by providing information regarding the digital media file and the first context to the first application using the second entry point.

39. (Previously Presented) The method of claim 38, performed by the media application.

40. (Cancelled)

41. (Previously Presented) The method of claim 39, further comprising: by the media application, displaying a menu of available actions for the digital media file, the menu comprising an action provided by the first application.

42. (Previously Presented) The method of claim 41, further comprising: providing the information regarding the digital media file comprises sending an HTTP request to the second entry point.

43. (Previously Presented) The programmable device of claim 21, wherein the storage hardware stores further computer readable instructions which, when executed by the one or more processing units, cause the one or more processing units to perform operations comprising: displaying a menu of available actions for the digital media file in the media application, the menu comprising an action provided by the first application.

44. (Previously Presented) The programmable device of claim 43, wherein the computer readable instructions causing the one or more processing units to perform the providing the information regarding the digital media file to the second entry point are executed in response to a selection of the action provided by the first application from the displayed menu.

45. (Previously Presented) The programmable device of claim 43, wherein the action provided by the first application is part of the displayed menu due to the registering of the first application as the context handler for the digital media having the first context, and the determining that the digital media selected in the media application is related to the first context.

46. (Previously Presented) The programmable device of claim 21, wherein the computer readable instructions that cause the one or more processing units to perform the registering the first application as the context handler comprise computer readable instructions which, when executed, cause the one or more processing units to perform operations comprising: registering the first application with the media application as the context handler utilizing an Application Program Interface (API) exposed by the media application.

47. (Previously Presented) The programmable device of claim 46, wherein the computer readable instructions that cause the one or more processing units to perform the registering the first application with the media application as the context handler utilizing the API comprise computer readable instructions which, when executed, cause the one or more processing units to perform operations comprising: registering the first application with the media application as the context handler by providing an extensible markup language input to the API, the extensible markup language input comprising the second entry point of the first application and a unique identifier of the first application.

48. (Previously Presented) The hardware computer storage media of claim 32, wherein the device-executable instructions that cause the at least one processing unit to perform the registering the first application as the context handler comprise device-executable instructions which, when executed by the at least one processing unit, cause the at least one processing unit to perform: registering the first application with the media application as the context handler utilizing an Application Program Interface (API) exposed by the media application.

49. (Previously Presented) The hardware computer storage media of claim 48, wherein the device-executable instructions that cause the at least one processing unit to perform the registering the first application with the media application as the context handler utilizing the API comprise device-executable instructions which, when executed by the at least one processing unit, cause the at least one processing unit to perform: registering the first application with the media application as the context handler by providing an extensible markup language input to the API, the extensible markup language input comprising the second entry point of the first application and a unique identifier of the first application.

50. (Previously Presented) The method of claim 41, wherein the providing the information regarding the digital media file to the second entry point is performed in response to a selection of the action provided by the first application from the displayed menu.

51. (Previously Presented) The method of claim 41, wherein the action provided by the first application is part of the displayed menu due to the registering of the first application as the context handler for the digital media having the first context, and the determining that the digital media selected in the media application is related to the first context.

52. (Previously Presented) The method of claim 38, wherein the registering the first application as the context handler comprises: registering the first application with the media application as the context handler utilizing an Application Program Interface (API) exposed by the media application.

53. (Previously Presented) The method of claim 52, wherein the registering the first application with the media application as the context handler utilizing the API comprises: registering the first application with the media application as the context handler by providing an extensible markup language input to the API, the extensible markup language input comprising the second entry point of the first application and a unique identifier of the first application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present claims are drawn to a process for registering a first application with a media application using different links that navigate to different locations in the first application depending on whether a file selected in the media application is related to a context. Specifically, the claims involve registering, with a media application, a first application based on a first link data received from the first application, the first link data identifying a first entry point of the first application through which the media application launches a first location of the first application, the registering comprising storing the first entry point in a link structure associated with the media application, registering, with the media application, the first application as a context handler for digital media having a first context, the registering being based on a second link data received from the first application, the second link data identifying the first context and a second entry point of the first application through which the media application launches a second location of the first application by providing information associated with the first context to the first application as the context handler for the first context, the registering comprising storing the second entry point in the link structure associated with the media application, determining that a digital media file, that is selected in the media application, is related to the first context; identifying the second entry point in the link structure associated with the media application; and launching the second location of the first application by providing information regarding the digital media file and the first context to the first application using the second entry point.
The closest prior art of Robinson (US 7,343,419) discloses registering different media applications as context handlers for digital media on a programmable device by storing associated entry points for the different media applications (Robinson 5:13-43; 6:47-51); identifying a selected audio or video file (Robinson 2:62-3:2; 4:4-33); determining a selected context describing characteristics of the selected audio or video file that is identified by the user input (Robinson 2:62-3:2; 4:4-15; 4:57-5:17, 5:43-62; 6:16-18); identifying a particular media application that has been registered by the programmable device as a particular context handler for music or audio files (Robinson 4:23-33; 5:23-49; 6:34-53); and providing the selected context describing the characteristics of the selected audio or video file to a particular entry point that was stored when registering the particular media application (Robinson 6:13-33, 53-56).
However, the prior art does not disclose, neither singly nor in combination, registering a first application with a media application by storing, in a link structure, first link data identifying a first entry point of the first application through which the media application launches a first location of the first application, and then registering the first application again with the media application as a context handler for digital media having a first context by storing, in the link structure, second link data identifying the first context and a second entry point of the first application through which the media application launches a second location of the first application, so that when a digital media file selected in the media application is related to the first context, the second entry point is identified in the link structure and the second location of the first application is launched by providing information regarding the digital media file and the first context to the first application using the second entry point.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298. The examiner can normally be reached Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685